                IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UPPER OHIO VALLEY ITALIAN
HERITAGE FESTIVAL and
AIG PROPERTY CASUALTY, INC.,

           Plaintiffs,

v.                                           Civil Action No. 5:18CV120
                                                                (STAMP)
THE BURLINGTON INSURANCE
COMPANY,

           Defendant.


                      MEMORANDUM OPINION AND ORDER
                 GRANTING PLAINTIFFS’ MOTION TO REMAND

                             I.   Background

     The plaintiffs, the Upper Valley Italian Heritage Festival,

Inc. (“Italian Heritage”) and AIG Property Casualty, Inc. (“AIG”),

originally filed their complaint in the Circuit Court of Ohio

County,   West   Virginia,   against   the   defendant,   The   Burlington

Insurance Company (“Burlington”).        ECF No. 5 at 1.        This civil

action arises out of a contract for JCJ Amusements, LLC (“JCJ”) to

provide amusements for the July 2012 Festival in Ohio County,

Wheeling, West Virginia.     ECF No. 1-1 at 6.    The complaint alleges

that the defendant is the insurer for JCJ and that AIG is the

Festival’s insurer.     Id. at 4.   The complaint further alleges that

the defendant wrongfully failed to indemnify the plaintiffs when

the Festival defended itself against an alleged fall which occurred

at the Festival.      ECF No. 1-1 at 6-7.        The complaint seeks a

declaratory judgment, and asserts breach of contract, equitable
subrogation, first party common law bad faith, and first party

statutory bad faith.       ECF No. 1-1 at 7-11.

     The named defendant, Burlington, filed a second notice of

removal to this Court on July 17, 2018, on the basis of diversity

jurisdiction under 28 U.S.C. § 1332.              ECF No. 1 at 3.         The notice

of removal asserts that there is complete diversity among the

parties and that the amount in controversy exceeds $75,000.00,

exclusive of interest and costs.            Id.    In support of the Court’s

subject   matter   jurisdiction,    the       defendant         alleges    that    the

plaintiffs submitted a settlement demand of $305,000.00.                     Id.

     The plaintiffs then filed a motion to remand, arguing that the

defendant has not met its burden of proving that grounds exist for

asserting    federal     jurisdiction       because      it    has   presented     “no

evidence that the value of the case at the time of the first or

second removal is greater than $75,000.00.”                   ECF No. 5 at 2.      The

plaintiffs     contend    that   although         they        collectively    sought

$305,000.00 to settle the case, the settlement letter does not

contain any specific values or evidence documenting the amount in

controversy.     Id.     The plaintiffs assert that the United States

Supreme Court “has long held that a second removal may not be

premised on the ‘same grounds’ as the prior removal.”                  Id. (citing

St. Paul & C. Ry. v. McLean, 108 U.S. 212, 217 (1883); Bowyer v.

Country Home Loans Servicing LP, No. CIV. A. 5:09-CV-00402, 2009 WL

2599307, at *3 (S.D. W. Va. Aug. 21, 2009).                      Specifically, the


                                        2
plaintiffs contend that because jurisdiction is determined at the

time of the initial pleading and the defendant has offered no proof

that the new demand relates in any way to the value of the case as

it existed at the time of the initial pleading, removal should not

be granted.       ECF Nos. 5 at 2, 5-2 at 5.             They argue that the

settlement demand is not a new ground for removal since the facts

of this case have not changed since this case was first remanded.

Id.        The plaintiffs acknowledge that although removal may be

triggered under 28 U.S.C. § 1446(b) in limited circumstances based

on    an    amended   pleading,     motion,   order,   or   other     paper,    the

settlement demand is only one piece of evidence regarding the

amount in controversy. Id. at 6-7 (citing Williams v. Hodgson, No.

5:11CV80, 2011 WL 3793328, at *2 (N.D. W. Va. Aug. 24, 2011)).                   In

Williams, the defendant attempted to justify removal by referencing

a settlement demand of $190,000.00; however, the Court ultimately

found that the defendant did not meet its burden since removal

cannot be based on speculation.               Id.    Among other cases, the

plaintiffs also cite Lawson v. K-Mart Corp., No. 1:07-00765, 2008

WL 702124, at *2 (S.D. W. Va. Mar. 13, 2008), for support that

settlement      offers   do   not   adequately      establish   the    amount    in

controversy; they may overstate the value of a particular claim.

Specifically, the plaintiffs argue that since the settlement demand

occurred after remand, and since the settlement demand does not

discuss the merits of plaintiffs’ case, it has no evidentiary value


                                        3
for purposes of establishing jurisdiction.                    Id. at 9.        Moreover,

the plaintiffs contend that there must be a voluntary act of the

plaintiffs that makes a claim removable, and that the plaintiffs

did not take any action.           Id. at 10-11.           Lastly, the plaintiffs

assert that as a matter of public policy, allowing the defendant to

remove this case would encourage forum shopping when the plaintiffs

attempt to settle.        Id. at 11.

      The     defendant    filed       a     response    in       opposition    to     the

plaintiffs’ motion to remand.                    ECF No. 7.         In response, the

defendant notes that the plaintiffs have demanded $305,000.00 to

settle   the    case    and    have        threatened    that      the   demand       would

substantially increase if it is not paid pending the motion to

dismiss/motion for summary judgment.                 Id. at 2-4.         The defendant

cites Six v. Sweeney, 2013 U.S. Dist. LEXIS 65646 (N.D. W. Va. May

8,   2013),    where     the     Court      found   that      a    settlement     demand

established       the   amount    in       controversy     requirement         when    the

plaintiff made a settlement offer demanding $100,000.00 after the

case was remanded and prior to the defendant’s second notice of

removal.    Id.    Further, the defendant distinguishes this case from

Williams, because the defendant in that case did not reference any

document to support the allegation that a demand was made, or what

claims the demand referred to after filing its second notice of

removal.      Id. at 4.    The defendant also notes that in that case,

after the plaintiffs filed a motion to remand, the defendant also


                                             4
did not file a response in opposition to the motion to remand, and

the Court found that it had no evidence to support that the amount

in controversy was satisfied other than the allegations in the

notice of removal. Id.    The defendant in this present case asserts

that unlike in Williams, it    has attached the settlement demand to

the notice of removal and the settlement demand is not merely a

starting point for negotiations, but a “bottom line demand that is

set to substantially increase upon issuance of a court order

denying [d]efendant’s dispositive motion.”       Id.     Further, the

defendant explains that although in Lawson, the Court granted the

motion to remand, the plaintiff in that case made a pre-suit demand

of $100,000.00, and his requested relief in his complaint was

$20,293.58, without alleging severe or permanent injuries or a

request for punitive relief.     Id. at 5.   Here, unlike in Lawson,

the plaintiffs make a post-suit demand that greatly exceeds the

amount in controversy requirement, and there is a claim for

punitive damages.   Id.   Moreover, the defendant argues in response

to the plaintiffs’ contention that it has not taken any voluntary

action to allow removal, and that the plaintiffs have taken action

by making a voluntary settlement demand.     Id. at 8.    Lastly, the

defendant asserts that the plaintiffs’ public policy argument

regarding forum shopping is unfounded because this Court has proper

jurisdiction over this matter.    Id.




                                  5
     The plaintiffs filed a reply to the defendant’s response in

opposition.    ECF No. 10.   In reply, the plaintiffs assert that the

cases demonstrate that jurisdiction is determined at the time of

the initial pleading, and is not affected by a later settlement

demand unless an amended pleading, motion, order or other paper

brings new information that existed at the time of the complaint.

Id. at 6.    The plaintiffs argue that the settlement demand, on its

own, should not dictate jurisdiction.         Id.    Since the amount in

controversy was not satisfied at the time this case was removed,

and since nothing has changed since that time, the plaintiffs argue

that the case must be remanded.          Id. at 3.      Specifically, the

plaintiffs distinguish Sweeney from the case at hand because,

unlike in Sweeney, the settlement demand in this case is not and

was not based on new evidence.      Id. at 3.    Rather, the plaintiffs

contend that the facts of this case are the same now as they were

when the case was originally filed in state court.               Id.   The

plaintiffs    also   argue   that   under   Williams,    the   defendant’s

production of the settlement demand has no bearing on the fact that

such demand is not enough evidence that the plaintiffs will recover

over $75,000.00 if they prevail since removal cannot be based on

speculation and must be based on facts as they exist at the time of

removal.     Id. (citing Varela v. Wal-Mart Stores East, Inc. 86 F.

Supp. 2d 1109, 1112 (D.N.M. 2000)).             Moreover, although the

plaintiffs seek punitive damages, they contend that a threat of


                                     6
punitive damages is not enough, without more, to give rise to

federal jurisdiction; and, unlike cases about personal injuries,

the plaintiffs in this present case do not seek future damages, or

pain and suffering damages.       Id. at 5.     Lastly, the plaintiffs

assert that the plaintiffs have taken no action to trigger removal;

rather, it was the defendant’s filing a motion to dismiss and

second removal that led to the demand.        Id. at 7.

      The defendant has filed a motion to strike plaintiffs’ reply

to defendant’s response in opposition to motion to remand and moves

for an award of costs associated with the filing of the motion due

to plaintiffs’ untimeliness in filing their reply.          ECF No. 11.

      The plaintiffs have filed a response to defendant’s motion to

strike plaintiffs’ reply to defendant’s response in opposition to

motion to remand and a motion for leave to permit filing.         ECF No.

12.    Plaintiffs cite Federal Rule of Civil Procedure 6(b)(1)(B),

arguing that “excusable neglect” encompasses delays caused by

“inadvertence, mistake or carelessness, at least when the delay was

not long, there is no bad faith, there is no prejudice to opposing

party, and the movant’s excuse has some merit.” Id. at 1-2 (citing

Lee v. ITT Standard, W.D. N.Y. 2002, 268 Supp. 2d 315, report and

recommendation adopted in part 268 F. Supp. 2d 356). Specifically,

the plaintiffs argue that their mistake did not cause prejudice to

the defendant and that they did not act with an ulterior motive or

in    bad   faith.   Id.    The    plaintiffs     further    argue   that


                                   7
alternatively, the Court may consider their motion to remand as a

dispositive motion and apply the appropriate deadlines set forth in

the scheduling order (ECF No. 9).       Id.

     For the reasons set forth below, the plaintiffs’ motion to

remand is granted.

                         II.   Applicable Law

     A defendant may remove a case from state court to federal

court in instances where the federal court is able to exercise

original jurisdiction over the matter.        28 U.S.C. § 1441.     Federal

courts have original jurisdiction over primarily two types of

cases: (1) those involving federal questions under 28 U.S.C.

§ 1331, and (2) those involving citizens of different states where

the amount in controversy exceeds $75,000.00, exclusive of interest

and costs pursuant to 28 U.S.C. § 1332(a).           However, if federal

jurisdiction   arises   only   by   virtue    of   the   parties’   diverse

citizenship, such an action “shall be removable only if none of the

. . . defendants is a citizen of the State in which such action is

brought.”   Tomlin v. Office of Law Enf’t Tech. Commercialization,

Inc., No. 5:07CV42, 2007 WL 1376030, at *1 (N.D. W. Va. May 7,

2007).   The party seeking removal bears the burden of establishing

federal jurisdiction.    See In re Blackwater Sec. Consulting, LLC,

460 F.3d 576, 583 (4th Cir. 2006); Mulcahey v. Columbia Organic

Chems. Co., Inc., 29 F.3d 148, 151 (4th Cir. 1994).                 Removal

jurisdiction is strictly construed, and, if federal jurisdiction is


                                    8
doubtful, the federal court must remand.     Hartley v. CSX Transp.,

Inc., 187 F.3d 422 (4th Cir. 1999); Mulcahey, 29 F.3d at 151.

     Further, the court is limited to a consideration of facts on

the record at the time of removal.   See Lowrey v. Ala. Power Co.,

483 F.3d 1184, 1213–15 (11th Cir. 2007) (“In assessing whether

removal was proper . . . the district court has before it only the

limited universe of evidence available when the motion to remand is

filed.”); O’Brien v. Quicken Loans, Inc., No. 5:10CV110, 2011 WL

2551163 (N.D. W. Va. June 27, 2011); Marshall v. Kimble, No.

5:10CV127, 2011 WL 43034, at *3 (N.D. W. Va. Jan. 6, 2011) (“The

defendant’s removal cannot be based on speculation; rather, it must

be based on facts as they exist at the time of removal.”);

Fahnestock v. Cunningham, 5:10CV89, 2011 WL 1831596, at *2 (N.D. W.

Va. May 12, 2011) (“The amount in controversy is determined by

considering the judgment that would be entered if the plaintiffs

prevailed on the merits of his case as it stands at the time of

removal” (internal citations omitted)).

                         III.   Discussion

     There is no dispute that complete diversity exists.    The only

issue in dispute is the amount in controversy requirement under 28

U.S.C. § 1441.     Based on the record before this Court, the

plaintiffs’ motion to remand must be granted.    The defendant fails

to demonstrate that the amount in controversy requirement has been

satisfied.   The plaintiffs’ complaint specifically identifies


                                 9
$59,439.67 as damages, and this Court finds that neither the

plaintiffs’ general claim for punitive damages nor the plaintiffs’

request    for    attorney’s    fees    demonstrates         that    the     amount    in

controversy requirement has been satisfied.

       As stated earlier, the amount in controversy requirement

cannot be based on speculation or “what ifs” that may occur.

Rather, the court is limited to a consideration of facts on the

record at the time of removal.            See Lowrey, 483 F.3d at 1213–15.

At this time in the civil action, the amount of damages that may or

will be recovered is speculative at best.                    Speculation regarding

the amount in controversy requirement fails to satisfy the burden

that    the    removing    party     bears.      See    In    re    Blackwater        Sec.

Consulting, LLC, 460 F.3d at 583.             Therefore, removal is improper.

Also,     as    stated    earlier,     removal    jurisdiction          is      strictly

construed, and, if federal jurisdiction is doubtful, the federal

court must remand.        Hartley, 187 F.3d at 422; Mulcahey, 29 F.3d at

151.    Here, doubts exist as to that jurisdiction.                     In Hall, the

court stated that, “[a]lthough the Court ‘is not required to leave

its    common    sense    behind,’    Mullins,    861    F.     Supp.      at   24,   the

defendant nonetheless must give the Court something to which to

apply its common sense.        In Mullins, the district court considered

evidence of the contract price and finance charges, along with the

causes of action being sought by the plaintiff.” Hall v. Cliffs N.

Am. Coal, LLC, Civil Action No. 5:09-CV-00689, 2009 WL 4666484, at


                                         10
*2 (S.D. W. Va. Nov. 30, 2009).   Here, like in Hall, the defendant

does not make “any factual allegations or citations to the record

to support its conclusion that the amount in controversy meets or

exceeds $75,000.”   Id.

     Moreover, while a settlement offer may count for something,

what it counts for depends on the circumstances.   See Williams v.

Hodgson, No. 5:11CV80, 2011 WL 3793328, at *2 (N.D. W. Va. Aug. 24,

2011) (Stamp, J.) (remanding the case where the plaintiffs demanded

$190,000.00, finding that the demand was not enough proof that the

requisite jurisdictional amount has been met).   “Settlement offers

commonly reflect puffing and posturing, and such a settlement offer

is entitled to little weight in measuring the preponderance of the

evidence.    On the other hand, settlement offers that provide

‘specific information . . . to support [the plaintiff’s] claim for

damages’ suggest the plaintiff is ‘offering a reasonable assessment

of the value of [his] claim’ and are entitled to more weight.”

Jackson v. Select Portfolio Servicing, Inc., 651 F. Supp. 2d 1279,

1281 (S.D. Ala. 2009) (citing Golden Apple Management Co. v. Geac

Computers, Inc., 990 F. Supp. 1364, 1368 (M.D. Ala. 1998)).

     Unlike the settlement demand in Six v. Sweeney, No. 5:13CV3,

2013 WL 1910379, at *1 (N.D. W. Va. May 8, 2013) (Stamp, J.), the

settlement demand here is not detailed in any way that aids

removal.    The letter in question simply demands “a collective

$305,000.00” (ECF No. 1-10 at 1), without explaining how the


                                  11
plaintiffs could support such a figure.               The only detail in the

letter is contained in the previous paragraph, which generally

discusses that the denial of coverage caused the plaintiffs to

incur substantial attorney’s fees and economic damages.                Such a

demand is not enough to meet the requisite jurisdictional amount.

       Accordingly, the plaintiffs’ motion to remand is granted, and

the case is remanded to the Circuit Court of Ohio County, West

Virginia.

                               IV.     Conclusion

       For the reasons set forth above, the plaintiffs’ motion to

remand (ECF No. 5) is GRANTED.            Further, defendant’s motions to

dismiss, or in the alternative, motions for summary judgment (ECF

Nos.   2   and   17),   and   motion    to   strike    plaintiffs’   reply   to

defendant’s response in opposition to motion to remand (ECF No. 11)

are DENIED AS MOOT.

       Accordingly, it is ORDERED that this civil action be REMANDED

to the Circuit Court of Ohio County, West Virginia.            It is further

ORDERED that this civil action be DISMISSED and STRICKEN from the

active docket of this Court.

       IT IS SO ORDERED.

       The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the Clerk of

the Circuit Court of Ohio County, West Virginia.                 Pursuant to




                                        12
Federal Rule of Civil Procedure 58, the Clerk is DIRECTED to enter

judgment on this matter.

     DATED:    October 24, 2018



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                  13
